Dissent
Hunter, J.
Upon reconsideration of this appeal it is my opinion that this court was in error in reversing the trial court and that I was in error in concurring therein. In order *237to state my reasons succinctly, the following chronological resume of the facts becomes important:
December 19,1962 Issues closed.
December 29, 1962 Appellee’s Motion for Change of Judge (filed and sustained)
January 12, 1963 Special Judge selected and Special Judge qualifies.
January 15, 1963 Filing of appellant’s motion for change of venue from county.
March 12, 1963 Appellant’s motion for change of county overruled.
March 12, 1963 Special Judge fixes trial date (6/13/63).
June 13, 1963 Special Judge impanels jury; cause submitted.
June 21, 1963 Jury returns verdict.
July 18, 1963 Appellant’s motion for new trial filed.
August 30, 1963 Special Judge overrules motion for new trial.
Assuming the appellant was entitled to a change of venue from the county as of the date of the filing of his motion January 15, 1963, a serious question remains before this court, in view of the fact that this court’s reversal of the court below was for the sole reason of the denial of the appellant’s motion for a change of venue from the county.
The appellant’s contentions, which were upheld by this court, in their legal effect may be summarized as follows: (1) that appellant had the right to submit the cause for trial before the special judge and jury and await the outcome without taking any action, prior to submission to correct the asserted error of the trial court’s denial of a change of venue from the county; and (2) that appellant had the right to seek a favorable outcome on the merits, and at the same time have a right to set aside the determination if such was unfavorable to him.
*238The record in this appeal indicates the appellant made no objection to the submission of the cause for trial to a jury on June 13, 1963. Also, it is readily apparent from an examination of the chronological resume above that ninety-three (93) days elapsed from the date of the denial of the motion for a change March 12, 1963 to trial date June 13, 1963. During all of said time the appellant made no effort to seek an adequate and available remedy by way of a writ of mandamus and prohibition pursuant to Supreme Court Rules 2-35 and 1-12B.
Further, the record indicates the appellant was entirely content with the jury selected and impaneled to try the cause in the Henry Circuit Court and was at all times in all ways amenable to the trial of the cause in said court from and after the denial of the change of venue March 12, 1963 until after the verdict of the jury was returned June 21, 1963, one hundred and one (101) days later. Therefore, it appears to me that if the appellant’s motion for a change of venue from the county was made in good faith he should have sought an available remedy to effect the change under Rule 2-35, supra. Moreover, the appellant never made as a matter of record, any objection whatsoever to the submission of the cause following the denial of the change March 12, 1963.
It would seem that the appellant should have taken some action, after the denial of his motion and before the submission of the cause to the jury, in order to preserve a record consistent with the allegations of his motion for a change of venue. His failure to do so amounted to laches and should be considered as a waiver of his right to object after the court and jury’s determination. However, by this court’s opinion we have announced as a principle of law that the appellant may preserve the question in a motion for new trial filed one hundred and thirty (130) days after the original denial of his motion for a change and after the determination of the court and jury was unfavorable to him.
It certainly should require no citation of authority to state that our statutes and Supreme Court rules conferring rights *239to changes of venue from the county and the judge are only implementive of the constitutional right to a fair trial. The conferring of such legal rights provides a practical and efficient procedural vehicle for the guarantee to all litigants of the right to a fair trial before a fair and impartial tribunal. If such a reason is not the basis for the enactment and adoption of said rules then they are not premised on. any logical rationale. However, as we view the factual situation, presented by this appeal and our upholding the appellant’s con-, tentions in the reversal of the trial court, it would seem the logical rationale is made to disappear.
Thus it occurs to me that rules which afford the right to a fair trial before an impartial court and jury may be waived as a matter of law by the actual facts of the case such as here exist and are demonstrated by the record before us. Such' a legal conclusion must be judicially indulged or we uphold the rules without a reason. When the reason., for the rule disap-, pears, the application of the rule should be withheld.
Therefore, to permit this appellant to waste the time and energies of the judge, twelve (12)' jurors, a great number of witnesses, the lawyers, the court officers and court employees for a period of eight (8) days and then have this court call a foul, after the judgment was rendered against him, is to make a mockery of the rights conferred by the rule, especially so in view of the record in this appeal.
Our opinion in effect allows the use of rules established to guarantee a fair and impartial trial as a “second guessing” trial tactic by the application of the “hindsight” of a disáppointed litigant. By so doing we approve the rule that ,the appellant may not only “have his cake and eat it,” but that he shall “have his cake and eat it” too.
. It is my belief that the appellant’s laches in failing to pursue his legal remedy under rules 1-12B and 2-35, swpra; and making no objection to the submission from the time of denial of his motion until after the jury’s verdict one hundred and *240one (101) days later, waived his right to challenge the jurisdiction of the Henry Circuit Court. The Henry Circuit Court as constituted by the special judge and jury had jurisdiction to try the cause; the appellant waived his right to challenge the verdict and judgment, and did in fact by his waiver confer jurisdiction in the trial court.
On the merits of this appeal, it is my opinion that the appellant has demonstrated his laches and waived his right to challenge the overruling of his motion for change of venue in a motion for a new trial. Further, the record indicates the appellant had a fair and impartial trial; and the law and the evidence supported the verdict and judgment in the court below.
Therefore, I would grant the petition for rehearing and affirm the judgment of the trial court.
For all of the foregoing reasons I dissent from the order and opinion denying the appellee’s petition for rehearing.
Note. — Reported in 209 N. E. 2d 893. Rehearing denied, 210 N. E. 2d 870. Dissenting opinion 211 N. E. 2d 325.